            Case 2:20-cv-00956-MTL-JFM Document 9 Filed 06/19/20 Page 1 of 12




        1   WO                                                                                    MDR

        2
        3
        4
        5
        6                       IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9    Douglas W. Derello,                            No. CV 20-00956-PHX-MTL (JFM)
       10                           Plaintiff,
       11    v.                                             ORDER
       12
             David Shinn, et al.,
       13
                                    Defendants.
       14
       15          On May 14, 2020, Plaintiff Douglas W. Derello, who is confined in the Arizona
       16   State Prison Complex-Eyman in Florence, Arizona, filed a pro se civil rights Complaint
       17   pursuant to 42 U.S.C. § 1983. In a May 22, 2020 Order, the Court gave Plaintiff thirty
       18   days to either pay the filing and administrative fees or file an Application to Proceed In
       19   Forma Pauperis.
       20          On May 28, 2020, Plaintiff filed an Application to Proceed In Forma
       21   Pauperis (Doc. 5) and a Motion to Correct Complaint (Doc. 7). The Court will grant the
       22   Application to Proceed and Motion to Correct, direct the Clerk of Court to file the amended
       23   complaint attached the Motion to Correct, order Defendant Carr to answer the Eighth
       24   Amendment deliberate indifference claim in the First Amended Complaint, and dismiss
       25   the remaining claims and Defendant Shinn without prejudice.
       26   I.     Application to Proceed In Forma Pauperis and Filing Fee
       27          The Court will grant Plaintiff’s Application to Proceed In Forma Pauperis. 28
       28   U.S.C. § 1915(a). Plaintiff must pay the statutory filing fee of $350.00. 28 U.S.C.


TERMPSREF
                Case 2:20-cv-00956-MTL-JFM Document 9 Filed 06/19/20 Page 2 of 12




            1   § 1915(b)(1). The Court will assess an initial partial filing fee of $77.18. The remainder
            2   of the fee will be collected monthly in payments of 20% of the previous month’s income
            3   credited to Plaintiff’s trust account each time the amount in the account exceeds $10.00.
            4   28 U.S.C. § 1915(b)(2). The Court will enter a separate Order requiring the appropriate
            5   government agency to collect and forward the fees according to the statutory formula.
            6   II.    Statutory Screening of Prisoner Complaints
            7          The Court is required to screen complaints brought by prisoners seeking relief
            8   against a governmental entity or an officer or an employee of a governmental entity. 28
            9   U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
        10      has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
        11      relief may be granted, or that seek monetary relief from a defendant who is immune from
        12      such relief. 28 U.S.C. § 1915A(b)(1)–(2).
        13             A pleading must contain a “short and plain statement of the claim showing that the
        14      pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        15      not demand detailed factual allegations, “it demands more than an unadorned, the-
        16      defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
        17      (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        18      conclusory statements, do not suffice.” Id.
        19             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        20      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        21      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        22      that allows the court to draw the reasonable inference that the defendant is liable for the
        23      misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
        24      relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
        25      experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
        26      allegations may be consistent with a constitutional claim, a court must assess whether there
        27      are other “more likely explanations” for a defendant’s conduct. Id. at 681.
        28      ....


TERMPSREF
                                                               -2-
                Case 2:20-cv-00956-MTL-JFM Document 9 Filed 06/19/20 Page 3 of 12




            1          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
            2   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
            3   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
            4   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
            5   U.S. 89, 94 (2007) (per curiam)).
            6   III.   Motion to Correct Complaint
            7          Plaintiff seeks to correct errors in his Complaint and has attached a revised
            8   complaint to his Motion. The Court, in its discretion, will grant Plaintiff’s Motion. The
            9   Court will direct the Clerk of Court to file the revised complaint as Plaintiff’s “First
        10      Amended Complaint.”1
        11      IV.    First Amended Complaint
        12             The First Amended Complaint supersedes the original Complaint.               Ferdik v.
        13      Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner &
        14      Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court treats the original
        15      Complaint as nonexistent. Ferdik, 963 F.2d at 1262. Thus, the Court will consider only
        16      those claims raised in the First Amended Complaint against only those Defendants named
        17      in the First Amended Complaint.
        18             In his one-count First Amended Complaint, Plaintiff sues Defendants Arizona
        19      Department of Corrections (ADC) Director David Shinn and Special Management
        20      Unit (SMU) Deputy Warden Carr. He alleges Defendants have violated his First and
        21      Eighth Amendment rights.
        22                 Plaintiff contends Defendant Carr is the deputy warden of the unit where Plaintiff
        23      is confined and Defendant Shinn is the “final policy implementer” for ADC policies and
        24      procedures and “touts to the responsibilities to maintain the good health and safety” for his
        25      staff and for prisoners incarcerated in Arizona. Plaintiff claims he is a Black male, is almost
        26      63 years old, has several serious medical conditions, and, therefore, is in a “high risk
        27      category that makes [him] susceptible to the [Coronavirus Disease 2019 (COVID-19)].”
        28
                       1
                           Plaintiff mistakenly refers to the document as a “second” amended complaint.

TERMPSREF
                                                             -3-
                Case 2:20-cv-00956-MTL-JFM Document 9 Filed 06/19/20 Page 4 of 12




            1   Plaintiff asserts that Defendant Carr knows or should know that Plaintiff is in a high-risk
            2   category and that Defendants Shinn and Carr, through their actions or inactions, “have
            3   failed with their deliberate indifference” to enforce or implement policies and procedures
            4   to protect prisoners from COVID-19 and have created conditions at SMU that imperil
            5   Plaintiff.
            6          Plaintiff claims Defendant Shinn either knows about or is responsible for a March
            7   18, 2020 media advisory regarding ADC’s COVID-19 Management Strategy that
            8   discussed ADC’s protocol for prisoner safety during the pandemic. Plaintiff alleges
            9   Defendant Shinn has not exercised supervision over or provided additional training to
        10      Defendant Carr to assure that Defendant Carr has posted memoranda regarding safety
        11      precautions or carried out ADC directives. Specifically, Plaintiff contends he and other
        12      inmates at SMU are not given hand sanitizer or soap when they request it and are not given
        13      disinfectant to clean their cells, communal telephones, showers, or other surfaces. Plaintiff
        14      also asserts that although prisoners at another unit are making protective face masks for
        15      correctional officers, prisoners at SMU are not entitled to a face mask.
        16             Plaintiff alleges that an inmate who had been housed around Plaintiff for several
        17      months was quarantined due to COVID-19. Plaintiff contends that although Defendant
        18      Carr knew the inmate had “been to recreation and association,” Defendant Carr did not
        19      advise Plaintiff or other inmates about the sick inmate and did not take any additional
        20      measures to make sure Plaintiff and others had not been infected. He claims Defendant
        21      Carr did not offer medical attention or provide sanitation or protective procedures.
        22             Plaintiff also claims that Defendant Shinn has designated SMU as a medical hub for
        23      prisoners who exhibit COVID-19 symptoms and that these prisoners are housed on the
        24      same wing as Plaintiff. Plaintiff contends he must use a computer to access the court
        25      because of medical reasons and he must sit in the hallway to use the computer. He alleges
        26      that while he does so, prisoners with COVID-19 symptoms are escorted by correctional
        27      officials wearing personal protective equipment. Plaintiff asserts that, therefore, Defendant
        28      Carr has presented him with a “Hobson’s Choice.”


TERMPSREF
                                                            -4-
                Case 2:20-cv-00956-MTL-JFM Document 9 Filed 06/19/20 Page 5 of 12




            1          Plaintiff also alleges Defendant Carr has failed to allow Plaintiff to exercise his First
            2   Amendment right “griev[e] against government wrongs,” even though Defendant Carr
            3   knows or should know that the “grievance process is the gate[]way to civil litigation,” and
            4   “his Unit has made a practice/custom of obstructing that process.” Plaintiff contends he
            5   even tried to use ADC policy to speak with the Administrative Investigation Unit to lodge
            6   his complaints, but his attempts were futile.
            7          In his Request for Relief, Plaintiff seeks monetary damages; his filing fees;
            8   declaratory relief; either a change in policies or enforcement of existing policies; to be
            9   allowed a mask, additional protection when using the computer, and hand sanitizer; for
        10      cells and showers to be thoroughly sanitized, and to “not to be placed in danger of
        11      COVID-19 prisoners due to the carelessness of [Defendant] Shinn, [Defendant] Carr, or
        12      ADC[].”
        13      V.     Claims for Which an Answer Will be Required
        14             Liberally construed, Plaintiff has stated an Eighth Amendment deliberate
        15      indifference claim against Defendant Carr. The Court will require Defendant Carr to
        16      answer this claim.
        17      VI.    Failure to State a Claim
        18             Although pro se pleadings are liberally construed, Haines v. Kerner, 404 U.S. 519,
        19      520-21 (1972), conclusory and vague allegations will not support a cause of action. Ivey
        20      v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal interpretation of a
        21      civil rights complaint may not supply essential elements of the claim that were not initially
        22      pled. Id.
        23             To state a valid claim under § 1983, plaintiffs must allege that they suffered a
        24      specific injury as a result of specific conduct of a defendant and show an affirmative link
        25      between the injury and the conduct of that defendant. See Rizzo v. Goode, 423 U.S. 362,
        26      371-72, 377 (1976). There is no respondeat superior liability under § 1983, and therefore,
        27      a defendant’s position as the supervisor of persons who allegedly violated Plaintiff’s
        28      constitutional rights does not impose liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658


TERMPSREF
                                                             -5-
                Case 2:20-cv-00956-MTL-JFM Document 9 Filed 06/19/20 Page 6 of 12




            1   (1978); Hamilton v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d
            2   1040, 1045 (9th Cir. 1989). “Because vicarious liability is inapplicable to . . . § 1983 suits,
            3   a plaintiff must plead that each Government-official defendant, through the official’s own
            4   individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. “A plaintiff must
            5   allege facts, not simply conclusions, that show that an individual was personally involved
            6   in the deprivation of his civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.
            7   1998).
            8            A.     Defendant Shinn
            9            To state a claim based on a failure to train or supervise, a plaintiff must allege facts
        10      to support that the alleged failure amounted to deliberate indifference. Canell v. Lightner,
        11      143 F.3d 1210, 1213 (9th Cir. 1998). A plaintiff must allege facts to support that not only
        12      was particular training or supervision inadequate, but also that such inadequacy was the
        13      result of “a ‘deliberate’ or ‘conscious’ choice” on the part of the defendant. Id. at 1213-
        14      14; see Clement v. Gomez, 298 F.3d 898, 905 (9th Cir. 2002) (a plaintiff must allege facts
        15      to support that “in light of the duties assigned to specific officers or employees, the need
        16      for more or different training is [so] obvious, and the inadequacy so likely to result in
        17      violations of constitutional rights, that the policy[]makers . . . can reasonably be said to
        18      have been deliberately indifferent to the need.” (quoting City of Canton v. Harris, 489
        19      U.S. 378, 390 (1989))). A plaintiff must also show a “sufficient causal connection between
        20      the supervisor’s wrongful conduct and the constitutional violation.” Redman v. County of
        21      San Diego, 942 F.2d 1435, 1446 (9th Cir. 1991) (citations omitted).
        22               Plaintiff has failed to make any allegations regarding the training and supervision
        23      Defendant Shinn actually provided, how that training and supervision was inadequate, or
        24      how those inadequacies led to Plaintiff’s injuries. Plaintiff’s allegations are too vague and
        25      conclusory to state a failure-to-train or failure-to-supervise claim against Defendant Shinn,
        26      and the Court will therefore dismiss this claim.
        27      ....
        28      ....


TERMPSREF
                                                               -6-
                Case 2:20-cv-00956-MTL-JFM Document 9 Filed 06/19/20 Page 7 of 12




            1          B.     Defendant Carr - Access to the Court
            2          Prisoners have a right under the First and Fourteenth Amendments to litigate their
            3   claims “without active interference by prison officials.” Silva v. DiVittorio, 658 F.3d 1090,
            4   1103 (9th Cir. 2011) (emphasis in original), overruled on other grounds as stated in Richey
            5   v. Dahne, 807 F.3d 1202, 1209 n.6 (9th Cir. 2015). The right of access to the courts is only
            6   a right to bring petitions or complaints to federal court and not a right to discover such
            7   claims or even to ligate them effectively once filed with a court. Lewis v. Casey, 518 U.S.
            8   343, 354 (1996). The right “guarantees no particular methodology but rather the conferral
            9   of a capability–the capability of bringing contemplated challenges to sentences or
        10      conditions of confinement before the courts.” Id. at 356.
        11             As a matter of standing for an access-to-courts claim, a plaintiff must show that he
        12      suffered an “actual injury”—i.e., “actual prejudice with respect to contemplated or existing
        13      litigation, such as the inability to meet a filing deadline or to present a claim.” Id. at 348
        14      (citation omitted); see also Davis v. Goord, 320 F.3d 346, 352 (2d Cir. 2003) (“Mere ‘delay
        15      in being able to work on one’s legal action or communicate with the courts does not rise to
        16      the level of a constitutional violation.’”) (citations omitted); cf. Silva, 658 F.3d at 1104
        17      (actual injury alleged where plaintiff claimed pending lawsuits had been dismissed as the
        18      result of defendants’ actions). A prisoner must demonstrate that defendants’ conduct
        19      frustrated or impeded him from bringing to court a nonfrivolous or arguable claim he
        20      wished to present. Lewis, 518 U.S. at 353 and n.3.
        21             Plaintiff’s vague and conclusory allegation that Defendant Carr has given him a
        22      “Hobson’s Choice,” presumably because Plaintiff has to sit in a hallway where inmates
        23      with COVID-19 symptoms pass to use a computer to access the court, does not suggest
        24      that Plaintiff has suffered any actual injury. Moreover it is unclear whether Plaintiff has
        25      requested an alternative place to use the computer and, if so, what response, if any,
        26      Defendant Carr gave. Absent more, Plaintiff’s allegations are too vague and conclusory to
        27      state an access-to-the-court claim against Defendant Carr.
        28      ....


TERMPSREF
                                                            -7-
                Case 2:20-cv-00956-MTL-JFM Document 9 Filed 06/19/20 Page 8 of 12




            1          C.     Defendant Carr - Grievances
            2          Prisoners have a First Amendment right to file prison grievances, Rhodes v.
            3   Robinson, 408 F.3d 559, 567 (9th Cir. 2005), but “[t]here is no legitimate claim of
            4   entitlement to a grievance procedure,” Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988),
            5   and the failure to follow grievance procedures does not give rise to a due process claim.
            6   See Flournoy v. Fairman, 897 F. Supp. 350, 354 (N.D. Ill. 1995) (jail grievance procedures
            7   did not create a substantive right enforceable under § 1983); Spencer v. Moore, 638 F.
            8   Supp. 315, 316 (E.D. Mo. 1986) (violations of grievance system procedures do not deprive
            9   inmates of constitutional rights). “[N]o constitutional right was violated by the defendants’
        10      failure, if any, to process all of the grievances [plaintiff] submitted for consideration.”
        11      Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993). In addition, “[t]he right to petition
        12      the government for redress of grievances . . . does not guarantee a favorable response, or
        13      indeed any response, from state officials. Moreover, the First Amendment’s right to
        14      redress of grievances is satisfied by the availability of a judicial remedy.” Baltoski v.
        15      Pretorius, 291 F. Supp. 2d 807, 811 (N.D. Ind. 2003); see also Ashann-Ra v. Virginia, 112
        16      F. Supp. 2d 559, 569 (W.D. Va. 2000) (failure to comply with state’s grievance procedure
        17      is not actionable under § 1983 and does not compromise an inmate’s right of access to the
        18      courts).
        19             Plaintiff’s allegations that Defendant Carr has failed to allow Plaintiff to exercise
        20      his right to grieve and has “made a practice/custom of obstructing that process” are vague
        21      and conclusory allegations without any factual specificity as to what Defendant Carr did
        22      or failed to do. Thus, the Court will dismiss without prejudice this portion of Plaintiff’s
        23      First Amended Complaint.
        24      VII.   Warnings
        25             A.     Release
        26             If Plaintiff is released while this case remains pending, and the filing fee has not
        27      been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
        28      that he intends to pay the unpaid balance of his filing fee within 120 days of his release or


TERMPSREF
                                                            -8-
                Case 2:20-cv-00956-MTL-JFM Document 9 Filed 06/19/20 Page 9 of 12




            1   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
            2   result in dismissal of this action.
            3             B.     Address Changes
            4             Plaintiff must file and serve a notice of a change of address in accordance with Rule
            5   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
            6   relief with a notice of change of address. Failure to comply may result in dismissal of this
            7   action.
            8             C.     Copies
            9             Because Plaintiff is currently confined in an Arizona Department of Corrections unit
        10      subject to General Order 14-17, Plaintiff is not required to serve Defendant with a copy of
        11      every document he files or to submit an additional copy of every filing for use by the Court,
        12      as would ordinarily be required by Federal Rule of Civil Procedure 5 and Local Rule of
        13      Civil Procedure 5.4. Plaintiff may comply with Federal Rule of Civil Procedure 5(d) by
        14      including, with every document he files, a certificate of service stating that this case is
        15      subject to General Order 14-17 and indicating the date the document was delivered to
        16      prison officials for filing with the Court.
        17                If Plaintiff is transferred to a unit other than one subject to General Order 14-17, he
        18      will be required to: (a) serve Defendant, or counsel if an appearance has been entered, a
        19      copy of every document that he files, and include a certificate stating that a copy of the
        20      filing was served; and (b) submit an additional copy of every filing for use by the Court.
        21      See Fed. R. Civ. P. 5(a) and (d); LRCiv 5.4. Failure to comply may result in the filing
        22      being stricken without further notice to Plaintiff.
        23                D.     Possible Dismissal
        24                If Plaintiff fails to timely comply with every provision of this Order, including these
        25      warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
        26      at 1260-61 (a district court may dismiss an action for failure to comply with any order of
        27      the Court).
        28      ....


TERMPSREF
                                                               -9-
                Case 2:20-cv-00956-MTL-JFM Document 9 Filed 06/19/20 Page 10 of 12




            1    IT IS ORDERED:
            2           (1)    Plaintiff’s Application to Proceed In Forma Pauperis (Doc. 5) is granted.
            3           (2)    As required by the accompanying Order to the appropriate government
            4    agency, Plaintiff must pay the $350.00 filing fee and is assessed an initial partial filing fee
            5    of $77.18.
            6           (3)    Plaintiff’s Motion to Correct Complaint (Doc. 7) is granted.
            7           (4)    The Clerk of Court must docket separately the amended complaint (Doc. 7
            8    at 2-8) as Plaintiff’s “First Amended Complaint.”
            9           (5)    Defendant Shinn, and Plaintiff’s grievance and access-to-the-court claims
        10       against Defendant Carr, are dismissed without prejudice.
        11              (6)    Defendant Carr must answer the Eighth Amendment deliberate indifference
        12       claim in the First Amended Complaint.
        13              (7)    The Clerk of Court must send Plaintiff this Order, and a copy of the
        14       Marshal’s Process Receipt & Return form (USM-285) and Notice of Lawsuit & Request
        15       for Waiver of Service of Summons form for Defendant Carr.
        16              (8)    Plaintiff must complete2 and return the service packet to the Clerk of Court
        17       within 21 days of the date of filing of this Order. The United States Marshal will not
        18       provide service of process if Plaintiff fails to comply with this Order.
        19              (9)    If Plaintiff does not either obtain a waiver of service of the summons or
        20       complete service of the Summons and First Amended Complaint on Defendant within 90
        21       days of the filing of the Complaint or within 60 days of the filing of this Order, whichever
        22       is later, the action may be dismissed. Fed. R. Civ. P. 4(m); LRCiv 16.2(b)(2)(B)(ii).
        23              (10)   The United States Marshal must retain the Summons, a copy of the First
        24       Amended Complaint, and a copy of this Order for future use.
        25       ....
        26
        27              2
                          If a Defendant is an officer or employee of the Arizona Department of Corrections,
        28       Plaintiff must list the address of the specific institution where the officer or employee
                 works. Service cannot be effected on an officer or employee at the Central Office of the
                 Arizona Department of Corrections unless the officer or employee works there.

TERMPSREF
                                                             - 10 -
                Case 2:20-cv-00956-MTL-JFM Document 9 Filed 06/19/20 Page 11 of 12




            1           (11)   The United States Marshal must notify Defendant Carr of the
            2    commencement of this action and request waiver of service of the summons pursuant to
            3    Rule 4(d) of the Federal Rules of Civil Procedure. The notice to Defendant must include
            4    a copy of this Order.
            5           (12)   If Defendant Carr agrees to waive service of the Summons and First
            6    Amended Complaint, he must return the signed waiver forms to the United States Marshal,
            7    not the Plaintiff, within 30 days of the date of the notice and request for waiver of
            8    service pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the
            9    cost of personal service.
        10              (13)   The Marshal must immediately file signed waivers of service of the
        11       summons. If a waiver of service of summons is returned as undeliverable or is not returned
        12       by Defendant within 30 days from the date the request for waiver was sent by the Marshal,
        13       the Marshal must:
        14                     (a)       personally serve copies of the Summons, First Amended Complaint,
        15              and this Order upon Defendant pursuant to Rule 4(e)(2) of the Federal Rules of Civil
        16              Procedure; and
        17                     (b)       within 10 days after personal service is effected, file the return of
        18              service for Defendant, along with evidence of the attempt to secure a waiver of
        19              service of the summons and of the costs subsequently incurred in effecting service
        20              upon Defendant. The costs of service must be enumerated on the return of service
        21              form (USM-285) and must include the costs incurred by the Marshal for
        22              photocopying additional copies of the Summons, First Amended Complaint, or this
        23              Order and for preparing new process receipt and return forms (USM-285), if
        24              required. Costs of service will be taxed against the personally served Defendant
        25              pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise
        26              ordered by the Court.
        27       ....
        28       ....


TERMPSREF
                                                              - 11 -
                Case 2:20-cv-00956-MTL-JFM Document 9 Filed 06/19/20 Page 12 of 12




            1          (14)   Defendant Carr must answer the relevant portion of the First Amended
            2    Complaint or otherwise respond by appropriate motion within the time provided by the
            3    applicable provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
            4          (15)   This matter is referred to Magistrate Judge James F. Metcalf pursuant to
            5    Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
            6    authorized under 28 U.S.C. § 636(b)(1).
            7          Dated this 19th day of June, 2020.
            8
            9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                            - 12 -
